Citation Nr: 0929315	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1992 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for PTSD with depression (also claimed as 
nightmares, hallucinations, delusions, and anxiety).  The 
Board has recharacterized the issue as entitlement to service 
connection for psychiatric disability, to include PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  No psychiatric disability was present during service or 
manifested for many years thereafter, and the currently 
diagnosed psychotic disorder, schizophrenia, schizoaffective 
disorder, depressive disorder, and anxiety disorder are not 
etiologically related to service.

2.  The Veteran was not engaged in combat.

3.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f), 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in September 2005 and March 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the March 2006 notice letter informed 
the Veteran as to disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in August 2006, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for a psychiatric disability, which he has 
characterized as PTSD with depression, because it began in 
service and because it is the result of experiences in 
service.  Specifically, he has indicated that he began having 
difficulty getting along with others ever since he left 
military service.  He said he does not feel like himself, he 
generally wants to be left alone, and he has great difficulty 
trusting others.  The Veteran also stated that although 
everyone from his unit, the 18th Airborne Corps, left for 
combat, he apparently did not.  Now he feels confused, 
ashamed, and embarrassed because he could have done more to 
help.  In another statement, the Veteran indicated that he 
constantly thinks about and has hallucinations about jumping 
out of a C-130 airplane.  He indicated that his fiancée says 
that he panics and rolls himself off of the bed during these 
experiences.  He feels like he is jumping and his parachute 
will not open.  The Veteran also mentioned an incident which 
occurred some time between October 1, 1992 and October 31, 
1993, when he was stationed in Korea.  During this time, he 
and fellow soldiers were sent to the Chedudo Mountains for a 
morale boost.  While there, he attempted to do "Australian 
repelling."  In doing so, the rope slipped out of his hands 
and he ended up free falling for about 200 feet before 
someone saved his life by entangling him in a rope.  Now he 
experiences falling dreams during the day and at night.

A review of the service treatment records reveals no mental 
health complaints or treatment.  The separation examination 
report notes normal psychiatric findings.

The post-service medical evidence initially documents 
psychiatric treatment in August 2003.  The Veteran also 
indicated that he first received treatment in August 2003.  
At that time, the Veteran was diagnosed with PTSD, depressive 
disorder, and "paranoid schizo-chronic."  The Board notes 
that there are VA psychiatry clinic records from September 
1997; however, the related complaints and findings pertain 
only to medical issues.  No psychiatric complaints or 
diagnoses are included.  An October 1997 VA psychiatric note 
appears to be related to an arrest for simple possession of 
marijuana.  It notes that the Veteran denied previous 
treatment for or history of mental illness.  The Veteran was 
noted to be a full time student at Morehouse College at the 
time.  He was told by the legal system to attend some 
meetings regarding drug abuse.  

VA treatment records note ongoing mental health treatment for 
various diagnoses, to include severe, chronic PTSD, psychotic 
disorder, anxiety disorder, and schizoaffective disorder, 
during 2003-2005.  

In September 2005, the Veteran underwent a VA examination for 
mental disorders.  His claims file was not available for 
review by the examiner.  After examination of the Veteran, 
the examiner (a board-certified psychiatrist) stated that the 
diagnostic impression was unclear.  The listed diagnoses were 
psychotic disorder, anxiety disorder, and depressive 
disorder.  However, the examiner was unable to reach any 
conclusions regarding specific diagnosis or whether such 
disability is related to service or not because he did not 
have access to the claims file.  The examiner opined that the 
Veteran reported some frightening events in service but 
denied any events that would meet the criteria for a 
diagnosis of PTSD.  The examiner also noted that the Veteran 
reported depressive symptoms, anxiety symptoms, and psychotic 
symptoms.  

A September 2005 VA general medical examination notes the 
Veteran's complaints of depression and anxiety.  The Veteran 
reported a history of PTSD.  The examiner (a nurse 
practitioner) diagnosed the Veteran with PTSD.

A September 2005 VA mental health note lists a diagnosis of 
PTSD.  It was noted that the Veteran complained of symptoms 
of nightmares of prior episodes while on active duty as a 
paratrooper and while stationed in the demilitarized zone in 
Korea.  He stated that he was on active duty during a very 
tense time in Korea.  He feared for his safety.  He recounted 
an episode in which his line did not break and he was 
entangled in the line below the plane.  He also recounted the 
episode in which his line became entangled while he was 
repelling.  

An October 2005 VA mental health treatment record notes a 
diagnosis of PTSD with differential diagnosis that includes 
schizoaffective disorder.  

The report of a July 2006 VA exam (by the September 2005 VA 
examiner (psychiatrist)) notes that after review of the 
claims file, the Veteran is still a diagnostic dilemma.  The 
examiner stated that there is no indication of combat or of 
psychiatric treatment on active duty.  The examiner also 
noted that although the Veteran experienced a few stressful 
situations, they are not the kind of stressors that are 
associated with PTSD.  The examiner opined that the Veteran 
does not meet the full criteria for a diagnosis of PTSD.  He 
continues to experience psychotic symptoms including paranoia 
and auditory hallucinations.  The examiner stated that there 
is no clear evidence of a traumatic stressor resulting in 
PTSD.  There is also no clear evidence of psychiatric illness 
which began within six months of military service.  However, 
due to the complexity of the case, the examiner requested 
further psychological testing and a second opinion to resolve 
the diagnostic dilemma.  

The Veteran underwent psychological testing later in July 
2006.  The VA examiner (a psychologist) who conducted the 
testing concluded that based upon the Veteran's responses, 
that he was exaggerating to the point that the evaluation was 
not valid.  Overall, given the Veteran's vagueness and his 
responses, the examiner felt that the Veteran was malingering 
his responses.  

With respect to the Veteran's claim, the evidence is in 
conflict regarding a diagnosis of PTSD.  The VA examining 
psychiatrist felt that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  However, VA treating psychiatrists 
have documented ongoing treatment for and a diagnosis of 
chronic, severe PTSD related to in-service stressors.  The 
July 2006/September 2005 VA examiner (psychiatrist) indicated 
that there is no clear documentation of sufficient symptoms 
for the diagnosis.  Moreover, the VA psychologist who 
conducted the psychological studies felt that the Veteran was 
exaggerating his symptoms.  However, even if the Board gives 
the benefit of the doubt to the Veteran and concedes a 
diagnosis of PTSD, that does not end the inquiry.  Service 
connection for PTSD also requires a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  (The Veteran does not assert, 
nor do his records suggest, that he served in combat.)  

Unfortunately, the Veteran's reported stressors, which are 
all extensively described above, do not contain sufficient 
information in order to attempt verification.  In this 
regard, the Veteran did not provide a sufficiently narrow 
date range in order to verify the stressor involving the 
repelling incident.  He was requested to submit additional, 
more specific information, but he failed to do so.  Moreover, 
the Veteran's other alleged stressors are not the type which 
can be verified.  Therefore, the Board finds that service 
connection for PTSD is not warranted.

With regard to whether service connection is warranted for 
any other psychiatric disability, the Board notes that the 
Veteran has various other diagnoses, to include psychotic 
disorder, schizophrenia, schizoaffective disorder, depressive 
disorder, and anxiety disorder.  However, none of these 
disorders were present during service or within one year of 
active service, and none of them have been etiologically 
linked to active service.  

The Veteran stated that he was on numerous medications at the 
time of his July 2006 psychological testing evaluation.  He 
stated that he was half asleep and "in and out" during the 
exam; therefore, he was unable to complete the tests 
properly.  He wishes to re-report and have another chance to 
show his "true self."  The Board finds that the Veteran has 
undergone four VA examinations in conjunction with this 
claim, and none of the VA examiners have attributed any 
psychiatric disability to his military service.  The 
Veteran's psychiatric disability has been classified as a 
diagnostic dilemma; however, another VA examination is not 
likely to yield any clarifying results.  In sum, the Veteran 
suffers from psychiatric disability.  However, there is no 
medical evidence that any psychiatric disability is 
etiologically related to active service.

In essence, the evidence linking a psychiatric disability to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced certain psychiatric symptoms or a change in his 
personality since military service, the evidence fails to 
support his recollections.  As noted above, service treatment 
records make no mention of any psychiatric disability.  
Further, no psychiatric abnormalities were evident when he 
was examined for service separation.  VA psychiatric 
treatment records from October 1997 note no treatment or 
history of psychiatric problems.  The Veteran's current 
psychiatric disability was initially documented approximately 
10 years after his service separation, and no opinion linking 
any such psychiatric condition to military service has been 
presented.

Accordingly, service connection is not in order for a 
psychiatric disability, to include PTSD.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  









ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


